IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
PROBITY ENTERPRISES, INC.
: Case No. 3:19-cv-00085
Plaintiff, : Judge Walter H. Rice
Vv.
LEGION LOGISTICS, LLC.
Defendant

ORDER SETTING CUT-OFF DATE
This matter is before the Court upon Plaintiff Probity Enterprises Inc.’s motion to set
November 30, 2019 as the cut-off date for any motion to amend the pleadings and/or to add
additional parties. Defendant Legion Logistics, LLC concurs with this motion.
The Court finds the motion to be well taken.
It is the Order of this Court that the cut-off date for any motion to amend the pleadings

and/or add additional parties is November 30, 2019. The Scheduling Order to be filed shortly

shall so reflect.

on

Honorable Judge Walter H. Rice
